Citation Nr: 0307070	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  00-19 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right shoulder 
disability.

(The issue of entitlement to service connection for a neck 
disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claims of entitlement to service connection for 
sinusitis and a right shoulder disability.  Also on appeal is 
a denial of service connection for a neck disability.

This appeal only addresses the issue of entitlement to 
service connection for sinusitis and a right shoulder 
disability.  Further development will be conducted on the 
issue of entitlement to service connection for a neck 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice to the appellant and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDINGS OF FACT

1.  A chronic allergic condition including sinusitis did not 
have its onset during military service and is not the result 
of any incident in service.

2.  A chronic right shoulder disability did not have its 
onset during military service and is not the result of any 
incident in service.


CONCLUSIONS OF LAW

1.  A chronic allergic condition including sinusitis was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West  
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).

2.  A chronic right shoulder disability did not have its 
onset during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in September 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  He has also been given notice of the duty to 
assist provisions contained in the VCAA-compliant revisions 
to 38 U.S.C.A. § 5103A in a September 2001 Supplemental 
Statement of the Case.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims 
during the course of this appeal with respect to the issues 
of entitlement to service connection for sinusitis and a 
right shoulder disability.  As will be discussed in the 
reasons and bases portion of this decision, development for a 
medical examination is unnecessary as the evidence already 
associated with the claims file are sufficient to adjudicate 
these claims and obtaining a medical examination would not 
provide any additional assistance towards favorably resolving 
these issues.  Finally, with respect to the issues of 
entitlement to service connection for sinusitis and a right 
shoulder disability, the veteran has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claims 
in this regard, and he has been notified of VA's efforts to 
assist him. (See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).)  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claims.  For these 
reasons, further development of the claims of entitlement to 
service connection for sinusitis and a right shoulder 
disability is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.


Pertinent laws and regulations

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).


 Factual Background

The veteran's service medical records show that on enlistment 
examination in December 1988 no asthma, allergies or 
sinusitis were noted and his upper extremities were normal on 
clinical evaluation.  In a December 1988 medical history 
questionnaire he denied having a painful or "trick" 
shoulder, asthma, allergies or sinusitis.  He also denied 
having a painful or "trick" shoulder, asthma, allergies or 
sinusitis in a September 1990 medical history questionnaire.  

A November 1990 outpatient medical report shows that the 
veteran was treated for complaints of pain on the back of his 
upper neck which was diagnosed as headache likely due to 
muscle tension.

A March 1992 outpatient medical report shows that the veteran 
complained of having a stiff neck and was assessed with 
muscle spasm.

A February 1993 medical report shows that the veteran was 
treated for complaints of neck pain which were attributed to 
a spasm of his right paraspinal muscle and parascapular 
trapezius muscle.  The diagnosis was muscle spasm secondary 
to overuse.

No right shoulder disability, asthma, allergies or sinusitis 
were found during a period medical examination of the veteran 
which was conducted in August 1994.  Again, he denied having 
a painful or "trick" shoulder, asthma, allergies or 
sinusitis in the accompanying medical history questionnaire.  

In dental health questionnaires which the veteran answered in 
December 1988, August 1990, September 1991, October 1992, 
August 1993, August 1994, February 1998 and September 1998, 
he denied having any sinus problems or hay fever.  

On separation examination in October 1998 no right shoulder 
disability, asthma, allergies or sinusitis were noted on 
clinical evaluation of the veteran.  He denied having a 
painful or "trick" shoulder, asthma, allergies or sinusitis 
in an October 1998 medical history questionnaire.

The veteran's service medical records show that he received 
treatment for bilateral carpal tunnel syndrome and recurring 
respiratory problems unrelated to allergies during active 
duty.  The records do not show a diagnosis of sinus 
allergies.  He is service-connected for bilateral carpal 
tunnel syndrome and reactive airway disease (bronchitis).  
Compensable evaluations have been assigned by the RO for each 
of these disabilities.  

Post-service medical records show that in February 1999 the 
veteran was treated for complaints of wheezing at night, 
bronchitis and sinus problems with a probable history of 
allergies.  The impression was sinus allergies.

August 1999 VA medical reports show that the veteran  
received treatment for complaints of sinus problems with 
headaches.  CT scan of his sinuses in August 1999 revealed 
partial opacification of his ethmoid sinuses, bilaterally, 
and opacification of his right osteomeatal complex.

In August 1999 the veteran was treated for complaints of 
right arm pain which reportedly radiated down from his 
shoulder to hand.  The report indicates that the symptoms 
were related to an orthopedic diagnosis pertaining to his 
cervical spine. 

VA medical reports show that in May 2000 the veteran was 
diagnosed with asthma and sinus allergies.  In August 2000 he 
was diagnosed with asthma and sinus with related headaches.

The transcript of the veteran's hearing at the RO before the 
undersigned Veterans Law Judge in September 2002 shows that 
the veteran testified, in pertinent part, that he did not 
have any documentation of treatment during service for his 
sinuses because when his sinuses become symptomatic he would 
treat them himself with nonprescription decongestant 
medication.  He stated that prior to service he did not have 
any trouble with his sinuses.  He reported that he 
experienced active sinus problems which had their onset 
during his period of active duty and that this was a 
recurring problem for him.  The veteran also reported in 
passing that he served as a medical corpsman during active 
duty.

With respect to his right shoulder claim, the veteran 
testified that he received treatment for right shoulder 
during service at the same time he was receiving treatment 
for complaints of neck pain related to muscle spasm.  He 
believed that he had a recurring problem with muscle pain in 
his right shoulder which he reported would manifest itself in 
recurrent flare-ups of painful symptoms which happened 
between intervals of several months with each episode lasting 
up to two or three weeks.  He reported that prior to the 
hearing his most recent episode occurred in the prior year.


Analysis

Our review of the above facts does not support a finding that 
the veteran's sinusitis disability had its onset during 
service.  While we find his hearing testimony to be credible 
with regard to his having experienced sinus symptoms in 
service, his testimony by itself is insufficient to allow his 
claim in the absence of corroborating documentation of a 
medical diagnosis of a chronic sinusitis condition concurrent 
with his period of service.  We further note that his hearing 
testimony also conflicts with his own documented statements 
regarding his medical history which he presented during 
service.  He consistently affirmed that he did not have 
asthma, allergies or sinusitis in all the medical history 
questionnaires associated with his service medical records.  
Although he was treated for reactive airway disease in 
service and is presently receiving VA compensation for this 
disability, the medical records of his treatment in service 
for  reactive airway disease do not show that he also had a 
diagnosis of asthma, allergies or sinusitis.  To the extent 
that the veteran contends that his first diagnosis of sinus 
allergies in February 1999 was so closely proximate in time 
to the date of his discharge from service in December 1998 
that it indicates practical onset of sinusitis in service, we 
find that the medical evidence does not support this 
assumption as his separation examination in October 1998 did 
not show the presence of a chronic sinus disability.  

Our review of the evidence also does not indicate that the 
veteran developed a chronic right shoulder disability in 
service.  Apart from his bilateral carpal tunnel syndrome, 
his service medical records do not show any other diagnosis 
of a chronic disability affecting the joints, nerves or 
musculature of his right shoulder.  The in-service treatments 
for neck complaints, which the veteran has stated in his 
September 2002 hearing were also for his right shoulder 
complaints, were for single episodes of pain in 1990, 1992 
and 1993 and which were attributed to muscle tension and 
muscle spasm.  However, these three treatments do not appear 
to indicate the existence of a chronic disability of his 
right shoulder whose onset began in service.  We note that 
service medical examinations conducted after these treatments 
and the veteran's own account of his medical history show no 
neurological or musculoskeletal abnormalities of his right 
shoulder and right upper extremity apart from the carpal 
tunnel syndrome for which he is already service-connected.  
The three treatments in service for pain due to muscle spasm 
and tension appear to be for acute and transitory conditions 
which resolved without producing chronically disabling 
residual pathologies and there is no objective evidence 
linking the veteran's currently reported right shoulder 
symptoms to service.  

While we acknowledge that the veteran was a medical corpsman 
during military service and therefore is likely to have 
possessed knowledge of first aid and emergency medicine, to 
the extent that he attempts to link his current sinus and 
right shoulder problems to his period of active duty on the 
basis of his personal medical knowledge we find that his 
training as a corpsman is insufficient to provide him with 
the necessary level of expertise possessed by an academically 
accredited and certified physician to establish such a link.  
His statements regarding his medical diagnoses and his 
opinions regarding their origins and etiologies are therefore 
of limited probative value towards establishing a nexus 
between his claimed medical conditions and his period of 
service and have been offset by the objective medical 
evidence previously discussed.  See Pond v. West, 12 Vet. 
App. 341 (1999); see also Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In view of the foregoing discussion, we conclude that an 
allowance of the veteran's claims of entitlement  to service 
connection for sinusitis and a right shoulder disability is 
not warranted.  His appeal is therefore denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of these specific issues, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for sinusitis is denied.

Service connection for a right shoulder disability is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

